Case 1:20-cr-00188-JSR Document 137-4 Filed 02/05/21 Page 1 of 17




                     EXHIBIT B
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page1 2ofof1617
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page2 3ofof1617
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page3 4ofof1617
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page4 5ofof1617
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page5 6ofof1617
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page6 7ofof1617
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page7 8ofof1617
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page8 9ofof1617
Case
  Case
     1:20-cr-00188-JSR
       1:20-cr-00188-JSRDocument
                         Document137-4
                                   16 Filed
                                       Filed03/31/20
                                             02/05/21 Page
                                                       Page910
                                                             of of
                                                                1617
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page1011ofof1617
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page1112ofof1617
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page1213ofof1617
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page1314ofof1617
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page1415ofof1617
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page1516ofof1617
Case
 Case1:20-cr-00188-JSR
       1:20-cr-00188-JSR Document
                          Document137-4
                                   16 Filed
                                        Filed03/31/20
                                              02/05/21 Page
                                                        Page1617ofof1617
